Citation Nr: 0632514	
Decision Date: 10/19/06    Archive Date: 10/31/06	

DOCKET NO.  03-21 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for non-Hodgkin's lymphoma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





FINDINGS OF FACT

1.  The veteran had active service from November 1968 to 
November 1972.

2.  In a September 18, 2006, statement, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wanted to withdraw his appeal for service connection 
for non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error or fact of law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2006).  

The record reflects that the veteran perfected an appeal from 
a March 2003 rating decision that determined new and material 
evidence had not been submitted sufficient to reopen a 
previously denied claim of entitlement to service connection 
for non-Hodgkin's lymphoma.  In a communication dated 
September 18, 2006, the veteran stated that he wanted to 
"withdraw my appeal for entitlement to service connection for 
non-Hodgkin's lymphoma."  The Board finds that this statement 
qualifies as a valid withdrawal of the appeal in accordance 
with the provisions of 38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of this appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the denial of the 
veteran's claim for entitlement to service connection for 
non-Hodgkin's lymphoma based on new and material evidence.  


ORDER

The appeal of the denial of service connection for non-
Hodgkin's lymphoma based on new and material evidence is 
dismissed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


